Tilghman C. J.
it appears by the record in this case, that the plaintiffs excepted to the Opinion of the Court óf ■ Common Pleas of -Somerset county on twenty-nine points 5 all of which relate to papers offered in evidence, on the part of the 'defendant, and objected to by the counsel for the plaintiffs. But inasmuch a's those papers which ought to hávb been sent with the record, have not been produced by the defendant, although 'a rule Was laid on him for their production, this Court are unable to decide on any of the said exceptions, except the 27th, which a'rdse on the defendant’s offer to give in evidence a deed from John Dickey and others, commissioners of Bedford county to Samuel Davidson for tile tract of land in dispute which was sold by the said commissioners for the'iion>-payment of taxes assessed añd due on the same. Before this deed could he given in evidence it Was necessary to shew, that the commissioners had done What the law required them to do previous to a sale for taxes. One of the things, by the act of assembly of 24th March, Í791, required to be done Was, to give ten days notice of the sale, in three or more of the most public places in the county ih which the lands lie. But it does not appeal that this was done. The sale therefore was unlawful, and the deed of the commissioners invalid. Consequently it wa3 not evidence. I am, therefore, of opinion, that the judgment should be reversed, and a venire facias dé novo awarded.
Yeates J. Was sick and abseht,
Cibson J. concurred.
judgment reversed, and a venire facias de nov'o awarded.